BROADDUS, J.
Prior to her death, Rachael S. Gaff was the owner of a farm containing 660 acres in Henry county, Missouri, which she was desirous of selling. Mrs. Gaff did not transact business herself but always acted through her agent, James D. Parker, who *675had power to act as fully as she could herself. Mrs. Gaff died on the 29th day of March, 1901; prior thereto by her agent she had placed the said land in the hands of plaintiff for sale. Upon her death the lands passed to defendants by will or descent. After her death said Parker became the agent of defendants with the same authority he had while agent of Mrs. Gaff. The. plaintiff introduced evidence tending to show that after the death of Mrs. Gaff his agency to sell the land was renewed by Parker; that he procured a purchaser at defendants ’ price; that the defendants consummated the sale so made by him, accepting the purchaser and conveying the land; and that defendants had notice through one Chisman who had authority from Parker to sell; that he, plaintiff, had procured said purchaser. The evidence of defendants was contradictory to that of plaintiff except as to that part relating to notice to said Chis-man that plaintiff had procured a purchaser for the land. Chisman was not introduced to either confirm or contradict that part of plaintiff’s testimony. The respective parties have discussed the evidence in detail, but as there was a conflict in the particulars mentioned, which was a matter for the court to weigh and determine which was preponderated on the issue raised, it will only become necessary to pass upon the question of law presented for our consideration.
A jury was waived, the cause was tried by the court and finding and judgment were for the defendants.
The court tried the case on the theory that the authority of plaintiff to sell the land devised from Mrs. Gaff terminated upon her death. There can be no doubt that the court was right in so holding, as it is elementary law that the authority of the agent terminates upon the death of his principal, unless it be specified that such authority is to continue longer. The declarations of law given by the court are to the effect that after the death of Mrs. Gaff all authority of plaintiff under his *676agency from lier ceased and that in order for him to recover he must show that after her death such agency was continued by Parker in behalf of defendants; and that under such agency he procured the sale of the land in question. Or, that plaintiff must show that he procured the sale with the knowledge of defendants; or, that defendants knew at the time of the sale that plaintiff had procured the purchaser. The fending of the court was against plaintiff on each of these theories; which is conclusive upon him, except it be upon that relative to defendants having notice of plaintiff being the procuring cause of the sale made, of which there was no evidence save that which related to the knowledge of said Chisman as the agent of defendants. '
Knowledge of an agent is not always to be attributed to the principal. If Chisman was an agent he was in no sense a general one. The defendants were only bound by such knowledge as he obtained within the scope of his employment. Hickman v. Green, 123 Mo. 165. It would not do to say that knowledge, obtained by Chisman that plaintiff, who had no authority as an agent (and it must be conceded he had none, for the court so found) was engaged in procuring purchasers, must be imputed to defendants. To do so would be in effect clothing him with the power of an agent with full authority over the whole business. The knowledge he obtained in the course of his own employment, and not with reference to what others were doing, alone can be imputed to his principal.
It follows therefore that plaintiff’s participation in the sale of the land had no probative legal force, and the finding of the court that defendants had no notice of plaintiff’s agency as the procuring cause of the sale was justified under the law governing the case.
And it also follows that the information that Parker'had, while he was the agent of Mrs. Gaff, can not be imputed to defendants because he was not then their *677agent. Anderson v. Volmer, 83 Mo. 403; Wheeler v. Stock Yards Co., 66 Mo. App. 260; Richardson v. Palmer, 24 Mo. App. 480.
It does not appear that there was any error whatever in the trial of the cause and it is therefore affirmed,.
All concur.